 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1447 
In the House of Representatives, U. S., 
 
June 16, 2010 
 
RESOLUTION 
Electing certain minority Members to certain standing committees. 
 
 
That the following named Members be, and they are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Agriculture:Mr. Rooney.

Committee on Homeland Security:Mr. Graves of Georgia.

Committee on Transportaton and Infrastructure:Mr. Graves of Georgia.

 
 
Lorraine C. Miller,Clerk. 
